UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December8, 2010 ACCO BRANDS CORPORATION (Exact name of registrant as specified in its charter) Delaware 001-08454 36-2704017 (State or other jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 300 Tower Parkway Lincolnshire, IL 60069 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(847) 541-9500 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Section 5—Corporate Governance and Management Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On December8, 2010, the Board of Directors of ACCO Brands Corporation (the “Company”) appointed Boris Elisman, 48, as President and Chief Operating Officer of the Company.Mr.Elisman will continue to report to Robert J. Keller, the Chairman of the Board of Directors and Chief Executive Officer of the Company.Mr.Elisman also will continue to serve in his current role as president of ACCO Brands Americas until the Company names a successor. In connection with his new position, Mr.Elisman’s annual base salary was increased to $525,000, effective as of December8, 2010, and his target cash bonus opportunity for 2011, as may be determined by the Compensation Committee of the Board of Directors for the 2011 annual performance period, was set at 80% of base salary. On December9, 2010, the Company issued a press release announcing the appointment of Mr.Elisman as President and Chief Operating Officer.A copy of the Company’s press release is filed as Exhibit99.1 to this Form 8-K and is incorporated by reference herein. Section 9—Financial Statements and Exhibits Item 9.01—Financial Statements and Exhibits. (d) Exhibits 99.1Press release dated December9, 2010. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ACCO BRANDS CORPORATION (Registrant) Date: December14, 2010 By: /s/Steven Rubin Name: Steven Rubin Title:Senior Vice President, Secretary and General Counsel INDEX TO EXHIBITS Exhibit 99.1Press release dated December9, 2010.
